Order entered July 21, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00590-CV

                     IN RE JONATHAN RUTE, Relator

          Original Proceeding from the 296th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 296-03470-2016

                                   ORDER
                  Before Justices Molberg, Reichek, and Smith

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and deny the request for emergency relief as moot.


                                           /s/   CRAIG SMITH
                                                 JUSTICE